Citation Nr: 1514319	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include dermatitis and blackheads.
 
2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for allergic conjunctivitis.

4.  Entitlement to service connection for allergic rhinitis.
 
5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.
 
6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

7.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy.

REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of the hearing is associated with the claims files. 

In April 2012, the Board issued a decision denying the Veteran's claim for service connection for peripheral neuropathy of the upper extremities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a Memorandum Decision vacating the Board's April 2012 decision and remanding the matter to the Board for additional action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities, allergic conjunctivitis, and allergic rhinitis are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's skin disability originated during his active service.
 
2.  In three August 2013 statements and again in July 2014, the Veteran indicated that he is not seeking an initial rating in excess of 10 percent for peripheral neuropathy of either the right or left lower extremity and not seeking an initial rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy.


CONCLUSIONS OF LAW

1.  A skin disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

The Veteran's November 1969 enlistment examination report shows that he entered service free from complaints related to his skin.  During service, in August 1969, he sought treatment related to allergies, to include itching skin.  Competent and credible lay statements to VA healthcare providers in May 2004, August 2005, and June 2006, as well as competent and credible hearing testimony, establish that the Veteran initially observed symptoms of skin eruptions during his active service in Vietnam and that his symptoms increased within months after his separation.  Further, the Veteran's friend and his sister submitted statements in April 2006 and September 2006, respectively, documenting their personal observations that the Veteran experienced irritating skin rash shortly after his return home from Vietnam.  At his hearing, the Veteran confirmed that he initially experienced a skin rash during service, which he self-treated with over the counter remedies, and that he has continued to experience this skin disorder ever since.  He submitted detailed photographs showing the current state of his skin disorder.  VA outpatient records also document treatment for dermatitis during the pendency of this claim.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current skin disability that is etiologically related to the symptoms he experienced during service and ever since.  The record, including the evidence pertinent to service, establishes that the skin disability was incurred during the Veteran's active service.  38 C.F.R. § 3.303(d).  
There is no contrary evidence of record.  Therefore, entitlement to service connection for a skin disability is warranted. 

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In August 2013, the Veteran submitted three written statements.  In each of the three statements, he clearly indicated that he is not seeking an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, not seeking an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, and not seeking an initial rating in excess of 20 percent for diabetes mellitus with retinopathy.  For this reason, he cancelled the VA examinations scheduled for these disabilities.  In July 2014, the Veteran again submitted a written statement indicating that he does not want to pursue these initial rating claims.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they must be dismissed.


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin disability is granted.

The appeal for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed. 

The appeal for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed. 

The appeal for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy is dismissed.


REMAND

While the Board regrets the delay, additional action by the originating agency is required before the Board decides the claims of entitlement to service connection for peripheral neuropathy of the upper extremities, allergic conjunctivitis and allergic rhinitis.

Representation

On June 29, 2012, the Veteran executed VA Forms 21-22 in favor of The American Legion and the North Carolina Division of Veterans Affairs.  Both forms were also signed by one individual associated with The American Legion and the North Carolina Division of Veterans Affairs.  The Board is aware that after a case is forwarded to the Board, The American Legion usually represents appellants previously represented by the North Carolina Division of Veterans Affairs.  Since only one of the organizations will be recognized as the representative of record by VA, the originating agency should request the Veteran to clarify his desires for representation and request him to complete any required documentation.


Peripheral Neuropathy of the Upper Extremities

As noted in the introduction, above, the Board denied service connection for peripheral neuropathy of the upper extremities in April 2012.  The Veteran appealed that decision to the Court.  The Court's July 2014 Memorandum Decision found that the Board erred in relying upon the opinion of a March 2010 VA examiner that the Veteran's upper extremity peripheral neuropathy was not related to his service-connected diabetes mellitus and that it was, rather, likely caused by his carpal tunnel syndrome or his herpetic neuritis.  In particular, the Court found fault in the VA examiner's reasoning.  While 2009 neurology treatment notes show a diagnosis of probable small fiber neuropathy and peripheral neuropathy and carpal tunnel syndrome, bilaterally, the Court noted that the neurologist did not discuss the etiology of these disorders.  Rather, according to the Court, it appears that, in relying on the neurologist's diagnoses, the March 2010 examiner erroneously turned the neurologist's note that the appellant had peripheral neuropathy, carpal tunnel syndrome, and herpetic neuritis into a conclusion that the carpal tunnel syndrome and herpetic neuritis caused the peripheral neuropathy.  Because the medical record does not support the examiner's opinion, the Court found the medical examination inadequate and therefore, found the Board erred in relying on it.  Thus, on remand, the Veteran should be afforded a new VA examination to determine the etiology of his bilateral upper extremity peripheral neuropathy.

The Board observes that the Court also ordered the Board to make sure the Veteran received the May 2010 VA laboratory findings he requested.  The Board does not feel any further development is required in this regard.  The Veteran requested a copy of complete laboratory findings related to blood and urine samples taken on May 11, 2010.  While it appears unclear whether the RO itself complied with his request, the Board observes that the Veteran later submitted a copy of the laboratory report with a letter indicating that it is "hard to swallow" that he was able to get copies of the orders for examination and examination results of the labs, but the RO could not.  Furthermore, in March 2012, the Board sent the Veteran a copy of his entire claims files.  Thus, there is no additional development or action required in response to the Veteran's request.

Allergic Conjunctivitis and Allergic Rhinitis
 
The Veteran claims that his allergic conjunctivitis was worsened by his active service and that his allergic rhinitis developed as a result.

The Veteran's January 1969 entrance examination notes the existence of conjunctivitis as well as referral to an ophthalmology consultation for the disorder.  Further, two private physicians submitted statements in January 1969 and March 1969 documenting their treatment of the Veteran in 1952, 1955,1965, 1966 and 1968 for allergic conjunctivitis.  Thus, there is no question that allergic conjunctivitis preexisted service.  The Veteran claims, however, that service connection is warranted because the rigors of service, to include drill, marching and work in the fields, permanently aggravated his allergic conjunctivitis and also that this worsening resulted in the manifestation of allergic rhinitis.  He contends service connection is warranted for both disabilities.  The Board observes that the first notation of allergic rhinitis is in the service treatment records in May 1969.

In March 2010, a VA examiner suggested that the Veteran initially experienced runny eyes in 1964 and first experienced allergic rhinitis in 1969.  These conditions were noted to have existed intermittently ever since with periods of remission.  Current symptoms included nasal congestion, excess nasal mucous, itchy nose and watery eyes.  The Veteran also reported frequent breathing difficulty.  The examiner confirmed the diagnosis as allergic rhinitis and allergic conjunctivitis.  The examiner went on to opine that the allergic conjunctivitis was not caused by or a result of service, because the initial onset was prior to service and there is "no documentation of permanent aggravation by service identified."  The examiner went on to indicate that allergic rhinitis is not a result of service, because the Veteran had seasonal allergies prior to service and conjunctivitis and rhinitis are symptoms associated with seasonal allergies.  "No permanent aggravation by service is identified."  The VA examiner, however, did not discuss the many notations of treatment during the Veteran's active service.  In particular, the Veteran, following his induction and initial visits with the allergy clinic, sought treatment for "significant allergy" on April 7, April 8, and April 24, 1969, at the Fort Bragg Dispensary.  He again sought treatment in May 1969 at the Womak Army Hospital Allergy Clinic.  In August 1969, he was seen for rhinitis and itching of the skin, with notation that he was allergic to house dust, trees, grasses and fall pollen.  A September 1969 treatment record from the allergy clinic at Fort Gordon shows that the Veteran remained "very symptomatic" and he was "spending much time in the field."  His medications were changed at that time and he was set up on a temporary profile.  The Veteran was again treated in November 1969 for allergic rhinitis (mild).  He was again received treatment related to his allergies in September 1970.  The service treatment records also show that the Veteran was received a series of subcutaneous injections between May 1969 and October 1969.  None of this in-service treatment was mentioned by the March 2010 VA examiner.

"A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Because the March 2010 VA examiner did not properly assess the question of aggravation or properly support the opinion provided, the Board finds the March 2010 opinion to be inadequate.  For these reasons, the Board concludes that these claims must be remanded in order to afford the Veteran a VA examination to determine the nature of any allergic conjunctivitis and allergic rhinitis present during the period of the claims.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should clarify the Veteran's desires concerning representation and have him complete any required documentation.

2.  Undertake appropriate development to obtain all ongoing VA or private records pertaining to the Veteran's treatment for peripheral neuropathy of the upper extremities, allergic conjunctivitis and allergic rhinitis.

3.  Once the development of the record is complete to the extent possible, the RO or the AMC should afford the Veteran a new examination by a physician with sufficient expertise to determine the nature and etiology of any upper extremity peripheral neuropathy present during the period of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Once the nature of the current disability is determined, and based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to any upper extremity peripheral neuropathy present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability was caused or permanently worsened by his service-connected diabetes mellitus.  Should the examiner determine there to be any causal relationship between the upper extremity peripheral neuropathy and the Veteran's carpal tunnel syndrome or herpetic neuritis, the examiner must discuss the cause of the carpal tunnel syndrome and herpetic neuritis.  Should these disorders be deemed to have caused the Veteran's upper extremity peripheral neuropathy, the examiner must explain why it is more likely that they caused the upper extremity peripheral neuropathy rather than the diabetes mellitus.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

4.  Once the development of the record is complete to the extent possible, the RO or the AMC should afford the Veteran a new examination by a physician with sufficient expertise to determine the nature and etiology of any allergic conjunctivitis and allergic rhinitis present during the period of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The examiner should review the entire record, including the pre-service treatment records and service treatment records summarized above, and post-service treatment reports.  

Based upon a complete review of the record and the examination results, the examiner should state whether there is a 50 percent or better probability that the Veteran's preexisting allergic conjunctivitis permanently increased in severity during service and if so whether the in-service increase was clearly and unmistakably due to natural progression.  The examiner must consider the many indications of treatment during service, to include the period of subcutaneous injections, as well as the later manifestation of allergic rhinitis.  

With respect to any allergic rhinitis present during the period of the claim, the VA examiner should state an opinion as to whether there is a 50 percent or better probability that it is related to the allergic rhinitis present in service and if so whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty and clearly and unmistakably underwent no permanent increase in severity as a result of service.  

If the examiner is of the opinion that the current allergic rhinitis originated after the Veteran's discharge from service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's allergic conjunctivitis.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims for service connection for bilateral upper extremity peripheral neuropathy,  allergic conjunctivitis and allergic rhinitis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and any representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                    (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


